[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON REQUEST TO REVISE
The plaintiff's complaint sets forth two alleged causes of action. One cause of action is for unlawful discharge under General Statutes § 31-290a. The other claim is that failure to pay workers compensation benefits constitutes discrimination against the plaintiff under General Statutes § 31-290a. The defendant's request to revise seeks to eliminate those claims for denial of benefits from the complaint. The court does not decide herein whether the claim for denial of benefits gives rise to a viable cause of action.
The proper procedure to address the position of the defendant is to request a separation of causes of action per Practice Book Sec. 147(3). If thereafter the defendant seeks to attack the viability of either of the causes of action that may be addressed under Practice Book Sec. 152, Motion to Strike.
For the reasons set forth herein the request to revise, as CT Page 1143 presently articulated is denied. The objection is sustained.
L. Sullivan, J.